 In the Matter of KIMBERLY-CLARK CORPORATIONandLOCAL 380, UNITEDPAPER, NOVELTY AND Toy WORKERS INTERNATIONAL UNION (CIO)Case No. 18-R-841.-Decided January 14,1944Mr. S. Norman Moe,of Menasha, Wis., andMr. M. H. Kettenh,o f en,of Neenah, Wis., for the Company.Mr. Bert J. Mason,of Niagara, Wis., for the C. I. O.Mr. Emiil A. Noren,of Rothschild, Wis., for the Paper Makers.Mr. Eugene Wiedenbeck,,ofKaukauna, Wis., for the Pulp Workers.Mr. Lyle Kallenbach,of Niagara, Wis., for the Independent.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 380, United Paper, Novelty andToy Workers International Union (CIO)," herein called the C. I. 0.,alleging that a question affecting commerce had arisen concerningthe representation of the employees of Kimberly-Clark Corporation,Niagara,Wisconsin, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Stephen M. Reynolds, Trial Examiner.Said hearing was heldat Niagara,Wisconsin, on November 12, 1943.The Company, theC. I. 0., International Brotherhood of Paper Makers (AFL), hereincalled the Paper Makers, International Brotherhood of Pulp, Sulphite& Paper Mill Workers (AFL), herein called the Pulp Workers, andPaper Mill Workers Union, herein called the Independent, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidencebearing on the issues and to file, briefs with the Board.At the hearingthe Trial Examiner reserved ruling upon the Company's motion todismiss the petition, on the ground that its contract with the Inde-pendent is a bar to a present determination of representatives.For" At the hearing the Trial Examiner granted the motionof the C.I.0. to amend thepetition so as to designate the C. I. O. by the name set forth in the above caption.54 N. L. R. B., No. 87.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasons stated in Section III,infra,we hereby deny the motion.TheTrial Examiner's' rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYKimberly-Clarke Corporation is a Delaware corporation whichoperates 6 paper manufacturing plants in the States of Wisconsin andNew York.At its Niagara, Wisconsin, plant, the only plant involvedin this proceeding, the Company manufactures wood pulp, paper, andpaper specialties.Each month the Company purchases for use at itsNiagara, Wisconsin, plant raw materials valued in excess of $200,000,of which approximately 85 percent is shipped to the Company frompoints outside the State of Wisconsin.Each month the Companysells approximately $420,000 worth of finished products, of which over65 percent is shipped from said plant to purchasers outside the StateofWisconsin.The Company admits, and we find, that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLocal 380, United Paper, Novelty and Toy, Workers InternationalUnion is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.International Brotherhood of Paper Makers is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.International Brotherhood of Pulp, Sulphite & Paper Mill Workersis a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.Paper Mill Workers Union is an unaffiliated labor organization,admitting to membership employees of the Company.III THE QUESTION CONCERNING REPRESENTATIONOn December 7, 1942, the Company, and the Independent executeda closed-shop collective bargaining contract, effective according to itsterms until October 1, 1943, and thereafter from year to year unlessterminated by written notice delivered by one party to the other notlater than September 1, 1943, or any succeeding anniversary thereof.On August 30, 1943, the Independent advised the Company in writingthat there were certain desirable amendments to the aforesaid contractr KIMBERLY-CLARK CORPORATION603which it wished to discuss with the Company.By letter dated Sep-tember 3, 1943, the Company informed the Independent that it wouldmeet with the Independent on September 14, 1943, for the purposes ofdiscussing the proposed amendments.At the hearing the partiesstipulated that the C. I. O. wrote the Company on or about September6, 1943, claiming to represent a majority of the employees within analleged appropriate bargaining unit and requesting recognition astheir exclusive bargaining representative.By letter dated September9, 1943, the Company declined to accord the C. I. O. such recognitionbecause of the alleged existence of the contract between it and theIndependent.Thereafter, on September 23, 1943, the Company andthe Independent entered into a second closed-shop contract whichpurportedly supersedes their prior agreement.On September 27,1943, the C. I. O. filed its petition herein.Since the Independent's written notice of August 30, 1943, stayedthe operation of the automatic renewal clause contained in the contractof December 7,1943, and since the Company had notice of the C. I.O.'srepresentation claim and request for recognition approximately 17days prior to the date on which the contract of September 23, 1943,,was executed, we find that said contract of September 23, 1943, cannotoperate as a bar to an immediate determination of representatives.2A statement prepared by the Regional Director, which was intro-duced into evidence at the hearing, as supplemented by a statementmade by the Trial Examiner on the record, indicates that the PaperMakers and the Pulp Workers, jointly, and the C. I. 0., each rep-resents a `substantial number of employees in the unit hereinafterfound to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 SeeMatter of Eicor, Incorporated,43 N. L. R B. 313 ; andMatter of Joseph P. CattietBrothers,Incorporated,47 N.L.R B. 81.e The Regional Director reported that the C.I.O. submitted 99 application for mem-bership cards bearing apparently genuine, original signatures of persons whose namesappear on the Company's pay roll of October 1, 1943, which contains the names of 445persons in the alleged appropriate unit; that the Paper Makers submitted a sworn state-ment setting forth the names of 43 employees of the Company who are members of thePaper Makers and whose names appear on the aforesaid pay roll. The Trial Examinerstated on the record that the Pulp Workers submitted a petition signed by 28 personswho purportedly designated the Pulp Workers as their exclusive bargaining representa-tive, and whose names appear on the aforesaid pay roll of the Company.The Independentrelies upon its contract with the Company to substantiate its claim of representation.We are of the opinion that the Paper Makers and Pulp Workers,jointly,and theC. I O., each represents a substantial number of employees in the unit which we here-inafter find to be appropriate in view of the closed-shop contract between the Companyand the Independent.SeeMatter of Chicago Molded Products Corporation,49 N. L R. B.756, and cases cited therein. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THEAPPROPRIATE UNITContentions of the partiesThe C. I. O. and the Independent contend that all hourly paidproduction and, maintenance employees of the Company, excludingclerical employees, technical employees, executives, departmentalsuperintendents, tour foremen, super-calendar foreman, and all othersupervisory employees comprise an appropriate bargaining unit.The Paper Makers seeks a unit comprised of all employees in thepaper mill department of the Company's Niagara, Wisconsin, plant,including tour foremen, "super-calender foreman, and paper testers,but excluding supervisory employees and engineers.The Pulp Workers desires a unit consisting of all production andmaintenance employees of the Company, including the three engineersin the paper mill department whom the Paper Makers would excludefrom its proposed unit, but excluding clerical employees, supervisoryemployees, and all employees in the paper mill department whom thePaper Makers includes in its proposed unit.The Company favorsa plant-wide unit.The operations of the plantThe Company's Niagara, Wisconsin, plant is comprised, of nu-merous buildings which house the various operations of the Company.It is divided into eight departments : (1) the wood, yard where pulpwood is received and unloaded; (2) the.wood room where the pulpwood is prepared for further processing in the (3) groundwood and(4)sulphite departments; these latter departments produce thechemically treated wood pulp from which the (5) paper mill manu-factures paper and paper products; (6) the engineering departmentwhich handles all engineering problems and - maintenance in theplant; (7) the material handling department which has charge ofloading and unloading raw materials, pulp, and paper; and (8) thewarehouse which handles all equipment, maintenance supplies, andoperating supplies used in the plant.Generally speaking, the plantis comprised of a long row of contiguous buildings which house thevarious production and maintenance departments.The manufactur-ing operations commence in the wood room at the upper end of theplant where the raw pulp wood is processed into wood pulp, treated,and then taken to the paper mill department where it is processed;into paper.Other departments then prepare the finished productfor shipping.The paper mill department which performs the main manufac-turing operations of the plant is divided into subdepartments orsections known as (1) the beater room,'(2) the clay preparation sub- KIMBERLY-CLARK CORPORATION605department, (3) the coating making subdepartment, (4) the papermaking machine section, (5) the super-calendar subdepartment, and(6) the roll finishing subdepartment.The paper mill departmentoccupies several floors in one building.The paper making machinesare onthe main floor, the beater room occupies part of the mainfloor and part of the basement, the coating making subdepartmentis also in the basement, the clay preparation subdepartment is locatedon a floor adjacent to and slightly above the main floor, and the super-calender subdepartmentis on a floorabove and "ahead" of the mainfloor.There are employed in the paper mill department 114 personswho work under the supervision of a departmental superintendent.The superintendent, three tour foremen, and the super-calender fore-man arethe only salaried employees in this department.All otheremployees are hourly paid and include the following classifications:machine tenders, machine helpers, back tenders, third, fourth, andfifth hands, all of whom are relatively unskilled workers; and beaterengineers, beater men, coating operators, coating makers, coatingtesters, paper testers, calender men, and clay mixers, who are speciallyskilled employees.Bargaining historyIn the latter part of December 1940, the Independent requested theCompany to recognize it as the exclusive bargaining representativeof all hourly paid production and maintenance employees employedat the Niagara, Wisconsin, plant.The Company refused to accord theIndependent such recognition unless and until it was certified by theNational Labor Relations Board or the Wisconsin Employment Rela-tions Board.Thereafter, on February 17, 1941, the Company andthe Independent entered into an agreement for an election to beconducted by the National Labor Relations Board.On March 10,1941, the Regional Director advised the parties that the Independenthad polled a majority of the valid votes cast in the consent electionconducted on March 4, 1941, and accordingly was entitled to recog-nition as the exclusive bargaining representative of the Company'shourly paid employees.On April 10, 1941, the Company and theIndependent entered into their first collective bargaining contractcovering the hourly paid production and maintenance employees.Thereafter, the Independent requested the right to amend said agree-ment by adding a closed-shop provision.On October 14, 1941, areferendum was conducted among the said employees of the Companyby the Wisconsin Employment Relations Board.The results of thisreferendum indicated that over three-fourths of said employees fa-vored a closed-shop agreement.Such an agreement was entered intoon December 7, 1942.These facts show that collective bargaining 606DECISIONSOF NATIONALLABOR RELATIONS BOARDat the Company's Niagara, Wisconsin, plant has been conducted onan industrial or plant-wide basis since April 10, 1941, or for over21/2 years.Inasmuch as it is apparent that the Company's operations arehighly integrated in that each department is functionally dependentupon all other departments and since collective bargaining at theCompany's Niagara,Wisconsin, plant has been conducted on anindustrial basis for over 2 years, we are of the opinion that collectivebargaining should continue on this basis.Supervisory employeesAll parties except the Paper Makers and Pulp Workers desire toexclude the tour foremen employed in the paper mill from theappropriate unit.The record clearly shows that the tour foremenmay make effective recommendations with respect to hiring, discharg-ing, promoting,and disciplining the employees whom they supervise.Accordingly, we shall exclude tour foremen from the appropriateunit.We shall likewise exclude the super-calendar foreman, sincehe appears to exercise supervisoryauthorityin the super-calendersubdepartment similar to that exercisedby thetour foremen.Concluding findingWe find that all hourly paid production and,maintenance employeesemployed at the Company's Niagara, Wisconsin, plant, excludingclerical employees, technical employees, executives, departmental su-perintendents, tour foremen, super-calender foreman, and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Paper Makers stated that if the Board directedan election in an industrial unit, it did not desire to beafforded aplace on the ballot, since under its constitution it could not bargainfor classifications ' of employees other than those includedin its al-leged appropriate unit.The record is silent with regard to whetherthe Pulp Workers will desire to participate in the election which wehereinafter direct. In view of the substantial showing ofrepresenta-tion made by the Paper Makers and Pulp Workers jointly, we shallafford them a place on the ballot as joint participants and, if theyare selected by a majority of the employees voting in the election KIMBERLY-CLARK CORPORATION607hereinafter directed, they will be jointly certified as the single representativeof the employees comprising such unit.We shall, however,permit either or both, of said labor organizations to withdraw fromparticipation in the election if they so desire.We shall direct thatthe question concerning representation which has arisen be resolvedby means of an election by secret ballot among the employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-'Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Artile III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kimberly-ClarkCorporation, Niagara,Wisconsin, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill, or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding employees who have since quit or been dischargedfor -cause, and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byLocal 380, United Paper, Novelty and Toy Workers InternationalUnion (CIO) ; by Paper Mill Workers Union; by InternationalBrotherhood of Paper Makers and International Brotherhood ofPulp, Sulphite & Paper Mill Workers, jointly; for the purposes ofcollective bargaining, or by none.